Exhibit 10.2

Execution Version

TRANSITION SERVICES AGREEMENT

BETWEEN

ULTRAMAR LTD.

AND

CST CANADA CO.

DATED AS OF APRIL 29, 2013



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) made and entered into
effective as of April 29, 2013 is by and between ULTRAMAR LTD., a corporation
formed under the laws of Canada (“Ultramar”), and CST CANADA CO., a corporation
created under the Laws of Nova Scotia (“CST”) both indirect wholly owned
subsidiaries of Valero Energy Corporation (“Valero”). Ultramar and CST are
sometimes herein referred to individually as a “Party” and collectively as the
“Parties”. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in Article I.

RECITALS

WHEREAS, Valero has determined that it would be appropriate, desirable and in
the best interests of Valero and the shareholders of Valero to separate the
Corner Store Business from Valero;

WHEREAS, Valero and CST Brands, Inc. (“CST Brands”) have entered into the
Separation and Distribution Agreement, dated April 29, 2013 (the “Separation
Agreement”), in connection with the separation of the Corner Store Business from
Valero and the Distribution of CST Common Stock to shareholders of Valero;

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the separation of CST Brands and its subsidiaries from Valero;
and

WHEREAS, in order to ensure an orderly transition under the Separation
Agreement, it will be necessary for Ultramar to provide certain corporate,
general and administrative services to CST on an interim, transitional basis;

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Ultramar and CST hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings, unless context clearly requires otherwise, and capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Separation Agreement:

“Additional Services” has the meaning ascribed to such term in Section 2.1(b).

“Applicable Rate” means the Prime Rate plus two percent (2.0%), or such lower
rate as may from time to time represent the maximum rate of interest payable
under applicable law.

 

1



--------------------------------------------------------------------------------

“Applicable Services Termination Date” means, with respect to each Service, the
earlier of (A) the Expiration Date, (B) the date on which the Service terminates
pursuant to Section 2.1(d)(i), or (C) the date on which CST terminates such
Service pursuant to Section 2.1(d)(ii).

“CST” collectively means CST Canada Co. and its direct and indirect wholly-owned
subsidiaries.

“Expiration Date” means the date which is eighteen (18) months after the
Distribution Date.

“Service” means any one of the services listed in Section 2.1(a), and any
Additional Services, with two or more of such Services collectively referred to
as “Services”.

“Ultramar Parties” collectively means Ultramar and one or more of its
Affiliates.

Section 1.2 Rules of Construction. The Recitals to this Agreement are made a
part hereof for all purposes. In this Agreement, terms defined in the singular
have the corresponding meanings in the plural, and vice versa. All references to
Sections and Articles refer to sections and articles of this Agreement, and all
references to Annexes, Exhibits, Schedules or Attachments refer to annexes,
exhibits, schedules or attachments to this Agreement, which are attached hereto
and made a part hereof for all purposes. The word “including” means “including,
but not limited to.” The words “hereof,” “hereby,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear.

ARTICLE II

PROVISION OF SERVICES

Section 2.1 Provision of Services by Ultramar.

(a) Services to be Provided. Commencing on the Distribution Date, subject to the
other provisions of this Agreement, Ultramar shall provide or cause to be
provided to CST each of the Services described in the Annexes to this Agreement,
for the time period and upon the terms and conditions set forth in each Annex.

(b) Nature and Quality of Services; Additional Services. The quality of the
Services shall be substantially similar to those provided to other Affiliates of
Ultramar, and where applicable substantially consistent with the quantity and
scope of the Services provided to CST by the Ultramar Parties prior to the
Distribution Date. Prior to the first anniversary of the Distribution Date, if
one of the Parties identifies any commercial or other service that is needed by
it to assure a smooth and orderly transition of the businesses in connection
with the consummation of the transactions contemplated by the Separation
Agreement, and that is not otherwise governed by the provisions of the
Separation Agreement or any Ancillary Agreement, the Parties will cooperate in
determining whether there is a mutually acceptable basis on which the other
Party will provide such service. Any such additional services that Ultramar may
provide CST are herein referred to as “Additional Services”. Ultramar shall not
be obligated to provide Services from or at any other location other than
Ultramar’s head office, currently located at 2200, McGill College Avenue,
Montreal, Quebec, H3A 3L3.

 

2



--------------------------------------------------------------------------------

(c) Limitations; Resource Allocations. CST acknowledges that Ultramar provides
similar services to itself and other Valero Affiliates. Consequently, Ultramar
may, from time to time, experience competing demands for its various services.
Accordingly, CST agrees that Ultramar may use its reasonable discretion in
prioritizing requests for service delivery among CST and other Valero
Affiliates, in each case consistent with past practices; provided that Ultramar
communicates scheduling issues associated with the delivery of any particular
service hereunder with the relevant CST personnel, and Ultramar makes reasonable
efforts to accommodate requests for services (provided such services requested
are consistent with services provided to CST by Ultramar prior to the
Distribution Date). Ultramar shall not be required to add or retain staff,
equipment, facilities or other resources in order to provide any Service.
Ultramar shall have the right to outsource all or portions of some Services to
qualified third parties if Ultramar deems it necessary in order to enable
Ultramar’s and its Affiliates’ personnel to continue to adequately perform their
other job functions.

(d) Cancellation of Services prior to Expiration Date.

(i) Subject to clause (ii) of this Section 2.1(d), Ultramar shall have no
obligation to provide any Service beyond (A) the termination date for such
Service as provided in the applicable Annex for such Service or, if the
applicable Annex does not specify a termination date for the Service, then
(B) the Expiration Date.

(ii) CST shall have the option to terminate this Agreement or any one or more of
the Services at any time prior to the Expiration Date, provided that CST gives
Ultramar at least 30 days prior written notice of its election to exercise such
option.

(iii) Following the Applicable Services Termination Date and except as otherwise
agreed to by Ultramar and CST, neither Ultramar nor CST will be under any
further obligation with respect to any Service so terminated; provided that CST
will remain obligated for any Service Fees for the terminated Service through
the Applicable Services Termination Date and any Direct Charges related to such
Service.

Section 2.2 Ultramar Fees for Services.

(a) Service Fees.

(i) CST shall pay to Ultramar a monthly fee (each a “Service Fee”) for each of
the Services as specified on the applicable Annex for each Service (subject to
adjustment as set forth in clause (iii) immediately below) for each month up to
and including the month in which the Applicable Services Termination Date for
each such Service occurs. Notwithstanding the foregoing, certain Service Fees
are identified on the Annexes as being payable on other than a monthly basis, in
which case each such Service Fee shall be payable as set forth on the applicable
Annex. CST shall be responsible for all applicable taxes imposed on the
performance of the Services, other than any taxes imposed on Ultramar’s income.

 

3



--------------------------------------------------------------------------------

(ii) Except as otherwise noted on the Annexes, the Service Fee for each Service
shall be increased on January 1, 2014 and on January 1st of each succeeding
calendar year by a percentage amount equal to the most recently implemented
general annual merit increase (expressed as a percentage) for Ultramar employees
working at Ultramar’s head office. For example, assuming that Ultramar employees
receive their annual merit increase on July 1 of each calendar year, the
percentage increase in the Service Fees that takes effect on January 1, 2014
shall equal the general merit increase percentage for Ultramar employees that
went into effect on July 1, 2013.

(iii) For any Service Fee based upon full time employee (FTE) calculations or
estimated total annual hours for a particular Service, Ultramar has provided an
estimated FTE number or Total Annual Hours (“Basis”) in the applicable Annex
that is based upon 2012 calculations for such Service. On a semi-annual basis,
or earlier if requested by either Party, the Parties shall meet to discuss and
modify Basis calculations. Any modifications to the Service Fees and or Basis
shall be commemorated by an amendment to applicable Annex(es) signed by both
Parties.

(b) Direct Charges. In addition to the fees set forth above, and except as may
otherwise be set forth in any Ancillary Agreement, to the extent practicable,
the following items will be directly charged to CST (“Direct Charges”): (1) all
third party expenses directly related to CST or the Stations, including, but not
limited to, outside legal fees, outside accounting fees, fees and expenses of
external advisors and consultants, (2) costs associated with any
telecommunications contracts or information service licenses to the extent
related or arising out of the assignment of any such contracts or licenses to
CST, and (3) insurance costs, including but not limited to, general liability,
automobile liability, comprehensive liability, excess liability, property and
directors and officers.

Section 2.3 Payment of Fees.

(a) Except where other billing and/or payment terms are expressly set forth in
any Annex hereto, on or before the 15th day of each month during the term of
this Agreement, Ultramar shall make a diligent effort to submit to CST an
invoice for the Services provided hereunder during the immediately preceding
calendar month. Except for amounts being disputed by CST in good faith in
accordance with Section 2.5, CST shall remit payment within thirty (30) days
after its receipt of such invoice. Unless otherwise agreed to in writing, CST
shall remit all funds due under this Agreement to Ultramar either by wire
transfer or Automated Clearing House (ACH) in immediately available funds.
Ultramar’s wiring instructions are as follows (Ultramar may revise these from
time to time upon notice to CST):

 

BENEFICIARY ACCOUNT NAME:    ULTRAMAR LTD BANK CODE:    0002 (SCOTIABANK)
ACCOUNT NUMBER:    900010164518 CANADIAN CLEARING CODE:    CC00263081 SWIFT
CODE:    NOSCCATT BENEFICIARY BANK:    THE BANK OF NOVA SCOTIA    ADDRESS
MONTREAL BUSINESS SERVICE CENTRE    PLACE MONTREAL TRUST    1800 McGill College,
12th floor    MONTREAL (QUEBEC), H3A 3K9

DETAILS OF THE PAYMENT SHOULD SEND TO: BANKING@ULTRAMAR.CA

(b) To the extent reasonably practicable, all third party invoices for Direct
Charges shall be submitted to CST for payment. For Direct Charges not paid
directly by CST, if any, Ultramar shall include such amounts in its monthly
invoice to CST.

 

4



--------------------------------------------------------------------------------

Section 2.4 Records Maintenance and Audits. Ultramar shall, for the time period
required by applicable law after the termination of this Agreement, maintain
records and other evidence sufficient to accurately and properly reflect the
performance of the Services hereunder and the amounts due determined in
accordance with Section 2.2. CST or its representatives shall have reasonable
access, after requesting such access in writing in advance, during normal
business hours to such records for the purpose of auditing and verifying the
accuracy of the invoices submitted regarding such amounts due. Any such audits
performed by or on behalf of CST shall be at CST’s sole cost and expense. CST
shall have the right to audit Ultramar’s books for a period of one (1) year
after the month in which the Services were rendered, except in those
circumstances where contracts by Ultramar or any of its Affiliates with third
parties limit the audit period to less than one year.

Section 2.5 Disputed Amounts. In the event of a good-faith dispute as to the
amount and/or propriety of any invoices or any portions thereof submitted
pursuant to Section 2.3, if any, CST shall pay all undisputed charges on such
invoice, but shall be entitled to withhold payment of any amount in dispute and
shall promptly notify Ultramar in writing of such disputed amounts and the
reasons each such charge is disputed. Upon written request, Ultramar shall use
commercially reasonable efforts to provide CST with sufficient records relating
to the disputed charge so as to enable the Parties to resolve the dispute. In
the event the Parties are unable to resolve the dispute within 30 days after the
invoice becomes due, the matter shall be submitted to Grant Thornton, LLP, or
such other accounting firm as the Parties shall agree. The fees and expenses
related to such resolution of the dispute by such firm shall be borne 50% by CST
and 50% by Ultramar. CST shall remit payment of the amount determined by such
firm to be properly payable not later than ten (10) days following such
determination, together with interest thereon calculated daily at the Applicable
Rate. In the event of any overpayments by CST, Ultramar agrees to promptly
(a) refund any such overpaid amount to CST, as well as (b) pay interest on the
overpayment calculated daily at the Applicable Rate. The determination of such
accounting firm in resolution of the dispute shall be final and binding upon the
Parties and enforceable by either Party in any court of competent jurisdiction,
absent fraud or manifest error. So long as the Parties are attempting in good
faith to resolve the dispute, neither Party shall be entitled to terminate the
Services related to, or the cause of, the disputed amounts.

Section 2.6 Undisputed Amounts. Any statement or payment not disputed in writing
by either Party within one year of the date of such statement or payment shall,
absent fraud or manifest error, be considered final and binding and no longer
subject to dispute or adjustment.

 

5



--------------------------------------------------------------------------------

ARTICLE III

CONFIDENTIALITY

Section 3.1 Each Party acknowledges that in connection with its performance
under this Agreement, it may gain access to confidential material and
information that is proprietary to the other Party. Unless otherwise required by
applicable law, each Party agrees:

(a) to hold such material and information in strict confidence and not make use
thereof other than for performance under or enforcement of this Agreement or the
operation of the receiving Party’s business;

(b) to reveal such material and information only to those employees, advisors
and contractors requiring such information in connection with the performance of
the Services or the operation of the receiving Party’s business only after such
employees, advisors or contractors agree to be bound by this confidentiality
provision; and

(c) not to reveal such material and information to any third person, except as
necessary in connection with the performance or evaluation of the Services or
the operation of the receiving Party’s business, and then only to the extent
that such persons agree to be bound by the confidentiality obligations set forth
herein.

Section 3.2 Notwithstanding the provisions of Section 3.1, a Party may disclose
confidential information it has received from the other Party where required in
any legal proceedings or by any governmental authority having jurisdiction, but
in such event, the receiving Party will provide the disclosing Party with prompt
prior notice so that the disclosing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that the disclosing Party is unable to obtain such
protective order or other appropriate remedy, the receiving Party will furnish
only that portion of the confidential information which it is advised by a
written opinion of its counsel is legally required, and will give the disclosing
Party written notice of the information to be disclosed as far in advance as
practicable, and will exercise its best efforts to obtain a protective order or
other reliable assurance that confidential treatment will be accorded the
confidential information so disclosed.

Section 3.3 This confidentiality provision shall survive for a period of two
(2) years following the expiration or termination of this Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate on the Expiration Date,
unless terminated earlier pursuant to Section 2.1(d).

Section 4.2 No Third Party Beneficiaries. The provisions of this Agreement are
enforceable solely by the Parties to the Agreement and no assignee or other
person shall have the right, separate and apart from the Parties hereto, to
enforce any provisions of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement; provided, however, that
the limitations of liability in Section 4.4 shall inure to the benefit of, and
be enforceable by, Ultramar and each of its Affiliates.

 

6



--------------------------------------------------------------------------------

Section 4.3 No Fiduciary Duties. It is expressly understood and agreed that this
Agreement is a purely commercial transaction between Ultramar and CST and that
nothing stated herein shall operate to create any special or fiduciary duty that
either Party or any of its Affiliates shall owe to the other Party or vice
versa. Nothing stated herein shall obligate or require Ultramar to do anything
which Ultramar deems to be detrimental or injurious to any other business or
commercial activities of either Ultramar or any of its Affiliates, and it is
expressly understood and agreed that Ultramar shall be obliged to exert only
commercially reasonable efforts in providing Services hereunder.

Section 4.4 Limited Warranty; Limitation of Liability

Ultramar represents that it will use reasonable care in providing Services to
CST, and such Services shall be provided by Ultramar in accordance with all
applicable laws, rules, and regulations. EXCEPT AS SET FORTH IN THE IMMEDIATELY
PRECEDING SENTENCE, ALL SERVICES AND PRODUCTS ARE RENDERED AND PROVIDED TO CST
AS IS, WHERE IS, WITH ALL FAULTS, AND ULTRAMAR MAKES NO (AND HEREBY DISCLAIMS
AND NEGATES ANY AND ALL) REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
WITH RESPECT TO THE SERVICES RENDERED OR PRODUCTS OBTAINED FOR CST. FURTHERMORE,
CST MAY NOT RELY UPON ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
MADE TO ULTRAMAR BY ANY PARTY (INCLUDING, AN AFFILIATE OF ULTRAMAR) PERFORMING
SERVICES ON BEHALF OF ULTRAMAR HEREUNDER, UNLESS SUCH PARTY MAKES AN EXPRESS
WARRANTY TO CST.

IT IS EXPRESSLY UNDERSTOOD BY CST THAT ULTRAMAR AND ITS AFFILIATES SHALL HAVE NO
LIABILITY FOR THE FAILURE TO PERFORM ANY SERVICES HEREUNDER AND FURTHER THAT
ULTRAMAR AND ITS AFFILIATES SHALL HAVE NO LIABILITY WHATSOEVER FOR THE SERVICES
PROVIDED BY ANY THIRD PARTY, UNLESS IN EITHER EVENT SUCH SERVICES ARE PROVIDED
IN A MANNER THAT CONSTITUTES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART
OF ULTRAMAR OR ITS AFFILIATES. CST AGREES THAT THE REMUNERATION PAID TO ULTRAMAR
HEREUNDER FOR THE SERVICES TO BE PERFORMED REFLECT THIS LIMITATION OF LIABILITY
AND DISCLAIMER OF WARRANTIES. IN NO EVENT SHALL ULTRAMAR BE LIABLE TO CST OR ANY
OTHER PERSON FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, LOST PROFITS, LOSS OF GOODWILL, OR LOST OPPORTUNITIES,
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SERVICES OR FROM THE BREACH OF
THIS AGREEMENT, REGARDLESS OF THE FAULT OF ULTRAMAR, ANY ULTRAMAR AFFILIATE, OR
ANY THIRD PARTY PROVIDER OR WHETHER ULTRAMAR, ANY ULTRAMAR AFFILIATE, OR THE
THIRD PARTY PROVIDER ARE CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT. TO THE
EXTENT ANY THIRD PARTY PROVIDER HAS LIMITED ITS LIABILITY TO ULTRAMAR OR ITS
AFFILIATE FOR SERVICES UNDER AN OUTSOURCING OR OTHER AGREEMENT, CST AGREES TO BE
BOUND BY SUCH LIMITATION OF LIABILITY FOR ANY PRODUCT OR SERVICE PROVIDED TO CST
BY

 

7



--------------------------------------------------------------------------------

SUCH THIRD PARTY PROVIDER UNDER ULTRAMAR’S OR SUCH AFFILIATE’S AGREEMENT. EXCEPT
IN CASES OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, ULTRAMAR’S AND ITS
AFFILIATES’ COLLECTIVE MAXIMUM LIABILITY TO CST WITH RESPECT TO ALL CLAIMS
ARISING OUT OF THIS AGREEMENT SHALL BE LIMITED IN THE AGGREGATE TO THE AMOUNT
PAYABLE HEREUNDER BY CST (EXCLUDING DIRECT CHARGES).

Section 4.5 Force Majeure. If any Party to this Agreement is rendered unable by
force majeure to carry out its obligations under this Agreement, other than a
Party’s obligation to make payments as provided for herein, that Party shall
give the other Party prompt written notice of the force majeure with reasonably
full particulars concerning it. Thereupon, the obligations of the Party giving
the notice, insofar as they are affected by the force majeure, shall be
suspended during, but no longer than the continuance of, the force majeure. The
affected Party shall use all reasonable diligence to remove or remedy the force
majeure situation as quickly as practicable.

The requirement that any force majeure situation be removed or remedied with all
reasonable diligence shall not require the settlement of strikes, lockouts or
other labour difficulty by the Party involved, contrary to its wishes. Rather,
all such difficulties may be handled entirely within the discretion of the Party
concerned.

The term “force majeure” means any one or more of: (a) an act of God, (b) a
strike, lockout, labour difficulty or other industrial disturbance, (c) an act
of a public enemy, war, blockade, insurrection or public riot, (d) lightning,
fire, storm, flood or explosion, (e) governmental action, delay, restraint or
inaction, (f) judicial order or injunction, (g) material shortage or
unavailability of equipment, or (h) any other cause or event, whether of the
kind specifically enumerated above or otherwise, which is not reasonably within
the control of the Party claiming suspension.

Section 4.6 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments as may be required for a
Party to provide the services hereunder and to perform such other additional
acts as may be necessary or appropriate to effectuate, carry out, and perform
all of the terms and provisions of this Agreement.

Section 4.7 Notices. Any notice, request, demand, direction or other
communication required or permitted to be given or made under this Agreement to
a Party shall be in writing and may be given by hand delivery, postage prepaid
first-class mail delivery, delivery by a reputable international courier service
guaranteeing next business day delivery or by confirmed facsimile to such Party
at its address noted below:

 

(a) in the case of Ultramar, to:

ULTRAMAR LTD.

2200, McGill College Avenue

Montreal, Quebec, H3A 3L3

Attention:        Director, Legal Affairs

Email: “legalaffairs@ultramar.ca”

Facsimile:        514. 380-8795

 

8



--------------------------------------------------------------------------------

(b) in the case of CST, to:

 

CST Canada Co. 2200, McGill College Avenue Montreal, Quebec, H3A 3L3 Attention:
   Marie-Helene Beland (Legal Notices)    Marie-Helene.Beland@cstcan.ca   
Facsimile: 514-499-9927    Christian Houle (Other Notices)   
Christian.Houle@cstcan.ca    Facsimile: 514-499-9927

or at such other address of which notice may have been given by such Party in
accordance with the provisions of this Section.

Section 4.8 Counterparts. This Agreement may be executed in several
counterparts, no one of which needs to be executed by all of the Parties. Such
counterpart shall be deemed to be an original and shall have the same force and
effect as an original. All counterparts together shall constitute but one and
the same instrument. Signed counterparts delivered via facsimile or via a “pdf”
or other legible image file transmitted by electronic mail shall have the same
binding effects as originals.

Section 4.9 Applicable Law. The provisions of this Agreement shall be construed
in accordance with the laws of the Province of Quebec and the laws of Canada
applicable therein.

Section 4.10 Dispute Resolution. Except as provided in Section 2.5 with respect
to disputed amounts, the dispute resolution procedures set forth in Article IV
of the Separation Agreement shall apply to any dispute, controversy or claim
(whether sounding in contract, tort or otherwise) that arises out of or relates
to this Agreement, any breach or alleged breach hereof, the transactions
contemplated hereby (including all actions taken in furtherance of the
transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability or validity hereof.

Section 4.11 Binding Effect; Assignment. Except for the ability of Ultramar to
cause one or more of the Services to be performed by a third party provider or
an Affiliate of Ultramar, no Party shall have the right to assign or delegate
its rights or obligations under this Agreement without the consent of the other
Party.

Section 4.12 Invalidity of Provisions. In the event that one or more of the
provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality or
enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.

 

9



--------------------------------------------------------------------------------

Section 4.13 Compliance with Law. CST represents and agrees that it and its
Affiliates will use the Services provided hereunder only in accordance with all
applicable law, and in accordance with the conditions, rules, regulations and
specifications which may be set forth in any manuals, materials, documents or
instructions made available or communicated by Ultramar to CST or any of its
Affiliates on an ongoing basis throughout the term of this Agreement. In
performing the Services, Ultramar will comply and will cause its Affiliates to
comply, with all applicable law. Ultramar reserves the right to take all
actions, including termination of any particular Service or Services, that
Ultramar reasonably believes to be necessary to assure compliance with
applicable law (including specifically, but without limitation, any applicable
competition laws and regulations); provided, however, that Ultramar will
endeavor to provide CST with as much prior notice as is reasonably practical
before taking any such action.

Section 4.14 Modification; Amendment. This Agreement may not be amended or
modified except by a written instrument signed by both Parties hereto.

Section 4.15 Waiver. No waiver by either Party of any term or breach of this
Agreement shall be construed as a waiver of any other term or breach hereof or
of the same or a similar term or breach on any other occasion.

Section 4.16 Entire Agreement. This Agreement constitutes the whole and entire
agreement between the Parties hereto and supersedes any prior agreement,
undertaking, declarations, commitments or representations, verbal or oral, in
respect of the subject matter hereof.

ARTICLE V

SERVICES BY CORNER STORE

If and to the extent that any Annex provides for services of any nature to be
provided by CST or any of its Affiliates to any of the Ultramar Parties, such
services shall be provided upon and subject to all of the terms, conditions and
limitations (including the limitations on liability in Section 4.4) set forth
above in this Agreement with respect to the provision of the Services, as fully
as if such services were “Services” and relevant instances of the term
“Ultramar” were replaced with “CST” and vice-versa, and also subject to any
specific provisions set forth in the relevant Annex.

[Signatures of Parties on Next Page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement with effect
as of the date first above written.

 

ULTRAMAR LTD. By:  

/s/ Ross Bayus

  Name:   Ross Bayus   Title:   President CST CANADA CO. By:  

/s/ Christian Houle

  Name:   Christian Houle   Title:   President

 

[Signature Page to Transition Services Agreement (Canada)]



--------------------------------------------------------------------------------

Execution Version

Annex A

Facilities Services

 

1. Receptionist (weekly flat fee of $795)

 

•  

Answer questions concerning reception or delivery of mail.

 

•  

Order stationary to maintain adequate inventory of stationary and meet the need
of the McGill office.

 

•  

Distribute paper and ink cartridge as needed.

 

•  

Replace receptionist as needed.

 

Annex A – Page 1



--------------------------------------------------------------------------------

Execution Version

Annex B

Human Resources

 

1. Supervisor Payroll and Benefits (64.00$ per hour)

 

  •  

Plan, coordinate and control all activities related to the production of the
pay.

 

  •  

Solve complex problems escalated by the payroll team.

 

  •  

Send to new employees information/forms concerning benefits. These documents are
given in person in an information meeting for employees located at the McGill
office building. Ensure forms are sent back and adequately completed in due
time.

 

  •  

Prepare G/L journal entries and charge them to departments. Record all journal
entries in the system.

 

  •  

Supervise and verify the compilation and production of benefits reports as well
as government remittances, payments to insurance companies, governments, third
parties.

 

  •  

Answers questions of various stakeholders (employees, managers, executives,
governments, third parties, etc.).

 

  •  

Act as resource person for I.T. matters.

 

2 Clerk, Corporate payroll (39.00$ per hour)

 

  •  

Gather, compile and verify all payroll/HR related documents (authorisation for
changes payroll forms, time sheet, etc.).

 

  •  

Update the computerized employee file.

 

  •  

Ensure attendance reports are monthly completed and approved. Verify and
validate unusual information. Make adjustment to the employee’s pay if required.

 

  •  

Prepare all documents related to a termination of employment: vacation/RRSP
eligibility, record of employment, benefits letters.

 

  •  

Update employee’s information in Sun Life’s OASIS system.

 

  •  

Inform Sun Life of employees’ termination and retirement for Savings Plan
adjustment purposes.

 

  •  

Transmit to ADP, the data allowing them to produce the pay every 2 weeks
according to the established schedule.

 

  •  

Validate that transmitted modifications correspond to the pay register.

 

  •  

Distribute payroll stubs to employees not using the direct deposit option.

 

  •  

Verify and compute paid mileage to the employees receiving a car allowance in
order to produce proper income tax forms.

 

  •  

Reconcile every pay in order to input journal entries which will establish
payroll liabilities and apply expenses according to Company policies.

 

  •  

Reconcile gross pay with G/L (SAP).

 

  •  

Compile and verify every month government remittances.

 

  •  

Issue monthly checks to pay insurance companies and various government
authorities. Prepare departments’ G/L journal entries.

 

Annex B – Page 1



--------------------------------------------------------------------------------

  •  

Compile, verify and balance monthly payroll reports related to the Savings plan.
Produce transmission report to Sun Life and the request to transfer the required
funds.

 

  •  

Answer all request in a precise and timely manner, verbally or in writing.

 

Annex B – Page 2



--------------------------------------------------------------------------------

Annex C

Financial Accounting & Taxes

 

1. Financial Accounting (100$ per hour)

Help and support in the development of financial and operational reporting

General support on SAP (Cost centers, Profit centers, Hierarchy and Material)

Lifo accounting support

Support in the development of support schedules, journal entries and
reconciliation of complex accounting topics (ARO, AFDA, Reserves etc)

 

2. Income Taxes (96$ per hour)

Obtain registration numbers for the company: business number (income taxes, DAS,
W/H)

Set-up and monitor instalment base for monthly income tax instalments

Set-up and monitor work papers for monthly tax entries (current and deferred)

Set-up and monitor monthly balance sheet account reconciliations for tax
accounts

Set-up, in conjunction with accounting dept, capital asset purchase tax class
determination

Review capital asset rules

Set-up year-end tax package planning schedules for tax return completion

Set-up and monitor tax return blueprint / sections

Set-up and monitor deferred tax blueprint / sections

Miscellaneous

Review system software tax a (TaxPrep, TaxPrep forms)

Review internet tax library subscription (CCH versus Ernst & Young)

Review principles surrounding “on the job training period” grant (Quebec)

Review M&P credit determination (Quebec) on purchases

Review possible M&P deductions (Ontario, Newfoundland)

Review R&D legislation

Review withholding tax regulations

Review transfer pricing implications

Review PMI (major project grant) criterias (Quebec)

Review prior government audits + audit préparation

 

Annex C – Page 1



--------------------------------------------------------------------------------

3. Commodity taxes (96$ per hour)

Obtain registration numbers for the company: business number (GST/HST + QST;
with fuel, tobacco, liquor sales)

Obtain registration under IFTA for inter-provincial truck transportation

Set-up and monitor monthly work papers/analyses documentation/ reconciliations
(GST/HST + QST)

Set-up and monitor monthly reporting requirements (GST/HST + QST)

Review system set-up configuration (SAP, ESP, PDI) for GST/HST + QST

Review SAP system tax code functionalities (GST/HST + QST)

Review prepared meals exemption thresholds (HST Ontario)

Obtain authorisation to pick-up goods with regional rebates (Quebec fuel tax)

Obtain authorisation for cash flow tax reduction on inventory (Quebec fuel tax)

Review and set-up procedures to obtain refund for evaporation losses (Quebec +
Ontario fuel tax)

Review procedures to obtain credits on thefts (GST/HST + QST + Quebec/Ontario/NB
fuel tax)

Review procedures to obtain credits on accidental losses (Quebec/Ontario/NB fuel
tax)

Review procedures to obtain refunds on sales of fuel at ambient temperatures
(Quebec/Ontario fuel tax)

Review procedures to obtain credits on bad debts (GST/HST + QST + Ontario/NS
fuel tax)

Review tax credit procedures for coupons, sponsorship, gift certificates
(GST/HST + QST)

Review input tax credit restrictions (HST + QST /Quebec + Ontario)

Review convenience store product tax classifications (GST/HST + QST)

Review impacts of taxes on native reserves (GST/HST + QST)

Review prior government tax audits (GST/HST + QST) + audit preparation

 

4. Property taxes (75$ per hour) These services will be provided by CST to
Ultramar

Administration

-Review system and methodology in Property Tax payments and recordings

-Review all outstanding items

-files under appeals

-system developments (PTS)

-municipal requests for information

-Review procedures for surplus properties

-Review limits of authority for payments

-Review creation of pipeline accounts in the PTS system

-Review 2014 budget impacts for major projects

Pipeline accounts

-Analysis of actual cost versus taxable values

-Prepare standard factual information to transmit to municipalities

 

Annex C – Page 2



--------------------------------------------------------------------------------

Refinery

-Review account presently under appeals (lawyer / technical expert)

-validate battery limits (production)

-validate taxability of accessory items

-Review evaluation of new role 2014-16 (issued in oct. 2013)

-Visit refinery with municipal inspector in May 2013

-Review capital additions in 2012-13 subject to taxability (pump station, etc)

-Review impact of line 9 reversal

Montreal East Terminal

-Review capital improvements in 2012-13 subject to taxability (pump station,
etc)

-Review evaluation of new role for 2014-16 (issued in Oct. 2013)

-Visit refinery with municipal inspector in May 2013

-Visit terminal with municipal inspector in summer 2013

-Review impact of line 9 reversal

 

Annex C – Page 3



--------------------------------------------------------------------------------

Annex D

Internal Audit

 

1. Manager Internal Audit (86$ per hour)

 

•  

Plan, coordinate and control all activities related to SOX, SOD, and Internal
Audit according to requests.

 

•  

Answer any questions that may arise regarding risk/control environment.

 

•  

Review and approve documentation prepared by Senior Internal Auditors.

 

•  

Communicate results to management.

 

2. Senior Internal Auditor (65$ per hour)

SOX Process

 

•  

Interview process owners to develop process descriptions across all company
functions.

 

•  

Prepare process descriptions and identify key financial controls.

 

•  

Develop control descriptions, testing guidance, etc. related to key controls.

 

•  

Perform walkthroughs of processes and controls.

 

•  

Perform tests of controls and document results, identify weaknesses, determine
potential impact, develop remediation plans, etc.

SOD

 

•  

Ensure SAP/SOD issues are identified, accesses are appropriately restricted, and
risks are mitigated.

Audit

 

•  

Assist in audit assistance requests that may occur.

 

Annex D – Page 1



--------------------------------------------------------------------------------

Annex E

Environment

These services will be provided by CST to Ultramar

 

1. Environment Coordinator (41$ per hour)

 

  •  

Prepares cost estimates for projects, prepares AEEs for environmental projects
and provides the required technical advice for various internal customers.

 

  •  

Grants mandates to consultants and contractors within the framework of site
assessment, characterization and remediation projects and the dismantling of oil
facilities.

 

  •  

With assistance from external consultants, evaluates the costs of site
environmental assessment, characterization and remediation projects during site
closures, site redevelopment, spills, site acquisitions, etc.

 

  •  

Monitors the quality of the work of contractors/consultants and verifies
invoices against tendered amounts in order to control approved budgets and
established schedules.

 

  •  

Negotiates environmental-related requests with municipal authorities and with
the Department of Sustainable Development, Environment and Parks concerning
projects governed by the Environmental Quality Act and/or the Soils Protection
and Contaminated Sites Remediation Policy.

 

  •  

As technical advisor, assists and guides Construction and Maintenance
coordinators during spills or minor and major environmental incidents.

 

  •  

Prepares and obtains provincial and municipal permits for all projects and
communicates with the authorities concerning the progress achieved.

 

  •  

Examines, interprets and delivers recommendations following the revision of
reports submitted by our consultants.

 

  •  

Ensures that work completed on worksites complies with Ultramar’s Safety Program
for Contractors.

 

2. Environment Supervisor (71$ per hour)

 

  •  

Prepares budgets and identifies funding requirements for the environmental
reserve.

 

  •  

Organizes and presents the review of the status of the environmental reserve,
major projects and new concerns identified at the quarterly meeting with the
Environment Committee.

 

  •  

Provides technical expertise (environmental assessment) and assists in the
environmental assessment of projects for internal departments:

 

  •  

Real Estate Manager (real estate transactions)

 

  •  

Legal Services Manager (legal cases)

 

Annex E – Page 1



--------------------------------------------------------------------------------

  •  

Manages and controls the databank of environmental reserve projects and
established budgets.

 

  •  

Examines, interrogates and interprets the reports submitted by our consultants.

 

  •  

Assists in updating the Company’s assets following site closures and/or lease
terminations.

 

  •  

Obtains environmental certification for business transactions and work
completion.

 

  •  

For environmental-related requests in the context of remediation projects,
negotiates with municipal authorities and with various environment departments
of governments.

 

  •  

Manages the use of our Montreal East and St-Romuald treatment centers with the
company in charge of operating them. Identifies needs to optimize these
operations.

 

  •  

Jointly with the Maintenance Manager, manages environmental emergency
situations.

 

  •  

Establishes and maintains lines of communication with the various provincial
environment departments.

 

Annex F – Page 2



--------------------------------------------------------------------------------

Annex F

Delivered Product Arrangement

Whereas, CST is not currently able to manage delivery of the Products to its
Stations located in the Provinces of Ontario and Quebec at this time as
contemplated by the Petroleum Products Supply Agreement dated as of May 1, 2013
between Ultramar and CST (the “Canada Supply Agreement”).

Whereas, CST and Ultramar desire to enter into an interim arrangement until such
time as CST is capable of managing such delivery.

Therefore, CST and Ultramar agree to the following terms of this Annex F:

1. Capitalized Terms - Capitalized terms used in this Annex not defined in this
Annex or otherwise in this Agreement shall have the meaning given such terms in
the Canada Supply Agreement.

2. Term - The terms of this Annex F shall be in effect until the earlier of
(i) 30 days after receipt by Ultramar of written notice from CST that it is
prepared to deploy the “Freight Payable System,” or (ii) the Expiration Date (as
defined in this Agreement).

3. Delivery - Canada Supply Agreement - During the term in which this Annex F is
in effect, the following provisions shall be effective and the Canada Supply
Agreement shall be amended hereby as necessary to effect such provisions with
respect to Products to be sold at Stations located in the Provinces of Ontario
and Québec:

a. Title Transfer - Notwithstanding Sections 5.1 and 5.2 of the Canada Supply
Agreement, title to (and risk of loss for) the Products sold shall transfer to
CST at the delivery truck flange at the applicable Station.

b. Payment - Section 9.1 of the Canada Supply Agreement is modified so that
payment for Petroleum Products to be delivered to a Station shall be made 10
days after the date such Petroleum Products were loaded onto the delivery
vehicle at the terminal (the “Loading Date”).

c. Pricing - For clarity, in Section 4.2 of the Canada Supply Agreement, the
Base Price for Product delivered to a Station shall be determined as though the
sale occurred on the Loading Date.

d. Freight Cost - In addition to the Product Price stated in Section 4.1 of the
Canada Supply Agreement, CST shall also pay all freight costs paid by Ultramar
to any carrier to deliver Product to a Station, without any surcharge. This cost
shall be invoiced as a separate item with Products sold and shall be paid in
accordance with Section 9 of the Canada Supply Agreement.

 

Annex F – Page 1



--------------------------------------------------------------------------------

e. Quantity - Quantity of Product shall be determined by the bill of lading for
the delivery vehicle.

f. Management of Deliveries - CST through its employees shall manage the truck
transportation arrangements regarding delivery of Products to the Stations.
Ultramar shall have no liability whatsoever toward CST with regard to such
delivery arrangements and CST hereby waives any claim it may have against
Ultramar for any damage resulting therefrom.

4. Transfer of Transportation Agreements - Ultramar shall, upon written request
from CST at the termination of this Annex F, use its reasonable efforts to
transfer the transportation agreements listed in Schedule 1 hereto in force in
the Provinces of Ontario and Québec to CST.

 

Annex F – Page 2



--------------------------------------------------------------------------------

Annex G

Letters of credit

Until the earlier of the Expiration Date or each Letter of credit renewal term,
Ultramar will (in its capacity as mandatory of CST), at no cost and upon written
demand from CST, present for payment any letter of credit issued during the
normal course of business to the benefit of Ultramar pursuant to any agreement
which has been assigned to CST under the Separation and Distribution Agreement.

 

Annex G – Page 1



--------------------------------------------------------------------------------

Annex H

Trademark License

Home Heat related trademarks

Until the earlier of (i) the Expiration Date or (ii) such time as the trademarks
listed below (“Trademarks”) have been modified by CST, in order to remove the
Eagle design embedded within their respective accompanying design
(“Rebranding”), Ultramar will license to CST the Trademarks to allow CST to
proceed with the Rebranding. Upon Rebranding, the Trademarks, without their
current respective accompanying design, shall be assigned to CST. For greater
clarity, Ultramar shall retain all rights relating to the Eagle design, subject
to Schedules J and K of the Petroleum Product Supply Agreement, entered into on
April 1, 2013. In the event that CST has not proceeded with the Rebranding by
the Expiration Date, this trademark license shall terminate, and all rights
shall revert back to Ultramar.

It is further understood that during the course of this trademark license,
Ultramar obligations shall be strictly limited to maintaining the registration
of the Trademarks. Ultramar shall not have any obligation of any kind to take
any other measures with respect to the Trademarks, including its defense. In
addition, the parties acknowledge a possible passing-off of Ultracomfort in
Ontario, and CST agrees that Ultramar shall not be taking any action with
respect to the matter.

 

Reg.No.

  

Title

  

Reg. Date

275,794

  

ULTRACONFORT; DESIGN

   14-Jan-1983

275,792

  

ULTRACOMFORT; DESIGN

   14-Jan-1983

275,793

  

ULTRACOMFORT & DESIGN

   14-Jan-1983

275,795

  

ULTRACONFORT; DESIGN

   14-Jan-1983

596,678

  

HOUSE & HOMENERGY & DESIGN (COLOUR)

   5-Dec-2003

601,575

  

HOUSE & HOMENERGY & DESIGN

   6-Feb-2004

607,614

  

HOUSE & ULTRACONFORT & DESIGN (COLOUR)

   14-Apr-2004

601,574

  

HOUSE & ULTRACONFORT & DESIGN

   6-Jun-2004

 

Annex H – Page 1